Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 28, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143209 & (16)(17)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 143209
                                                                     COA: 302845
                                                                     Kent CC: 07-005355-FC
  MARCHRIS LEONARD BATES,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the May 27, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 28, 2011                   _________________________________________
         y1219                                                                  Clerk